Case 2:15-cv-05642-CAS-JC Document 499-12 Filed 11/20/19 Page 1 of 3 Page ID
                                 #:10816




                     Exhibit 11
     Case
     Case2:15-cv-05642-CAS-JC
          2:15-cv-05642-CAS-JC Document
                               Document486-1
                                         499-12Filed
                                                 Filed
                                                     10/09/19
                                                       11/20/19Page
                                                                Page9 of
                                                                      2 of
                                                                         307
                                                                           3 Page
                                                                             PageID
                                                                                  ID
                                       #:10817
                                        #:9969
LeCrae I f ree Music, Tour Dates , Photos, Videos                                                                                                                                                                                   1 of 4


               my~                 Em                      B ro ... se    Music      Topics        Video   Games                                                                                    -



                     Music   My Playllats       M us ic Videos           Charts          Ne w ReleaHs         Mus ic News          Events      F«ArtlSts


                                            LeCrae                        Sign up              Get the latest news and updates tram LeCrae




                                            Music
                 Profite
                                             Featured
                Music

                Photos

                 Shows
                                                                             (!) Children of the Light ft . Son ...
                                                                             Album
                Blog
                                                                              RPlf'.'.l"-rrl   I     ,
                Sham                                                         Lab~!

                Friends                      •
                Comments

                Badges                            Children of the Light ft Sonny San ...
                                            0 3 33                                                                    36.711 plays
                                                                                                                                                           Bio
                                            O Just Like You It J. Paul                                                23 418 pl~yi;:
                                                  5.16                                                                                                     J\n Ll"ll1kely stur'y stands behind Ille man known lo many as
                                                                                                                                                           Lecrae
                                            0     High ft. Sho Baraka & Suzy Rock.m ...
                                                                                                                      21 644 plays            c:t      l
                                                                                                                                                           From the south side or Houston to a leader 1n !he movement
                                                  346                                                                                                      of urban reform. a rocky road provides a window into the
                                                                                                                                                           grace he expenenced through ou1 h•s ltra-wilh eve,y s11Ualton
                                                  FarAway
                                            0     350
                                                                                                                      97 677 plRyR                         motding him intn the artist and leader th.ft he iR today


                                                  Joyful Noise Flame ft LeCrae                                                                             Bom and raised by his mother. 1n a poor community, Lea-ae
                                            0     5c27
                                                                                                                   1 531 856 Qlay:s
                                                                                                                                                           Moore moved around a lot g,vmg hm the versatile
                                                                                                                                                           baC"',kground and cultural aw.lrenesf\ he c:an'ies with him San
                                             Total P lays . 8,396 ,666 / Plays Today 268                                          See All Featured •
                                                                                                                                                           D,Ago. Denver. and Datla,:i ht1ve once been horne to him and
                                                                                                                                                           the street Me he 1dohzed and pursued. Along the way. llke
                                            General Info                                                                                                   many ,n the 11Y1ar oty. he took to rapping as a way or
                                                                                                                                                           r.omrm.n1rabng his thoughts II ·Na,;n t until after high :ri;cho(ll
                                                                                                                                                           that his hobby became a pas,IK>n .:1nct Jflf>us Chrir.1
                                             Genre Chris tian Rap / Hip Hop I Rap                                                                          redeemed his Hip-Hop backg'ound
                                             Location Atlanta, Georgia, US
                                             Pro file Views 4193639                                                                                        Al 19·yf:lan;-old al lhA enC"'.Our.:lgAnwtnl ora ChMban leader
                                             Last Login 4112/201 1                                                                                         hf; had atlenrled a conferer'IC'.fl .:tnd h8ard JamBS Whtie
                                             Mernbet Since 7/2512005                                                                                       dehvt'fring the message In lhal moment sitltn g 1n a chatr h is
                                            WebS!l8 http.l.'www.msplink&.com/MOFodHRwOl8vd3d3LnJIYWNocmVJb3Jkcy5jb20=                                      wor1d was flipped upS1de down as th& Holy Spit'it oonvicled
                                            Record Label R. .ch Records                                                                                    him of tu"'" and nead for a Sa1tmr AlmORl 1MtanUy his.
                                            Type of label lndie                                                                                            renewed hear1 spilled over as he pnnted his tesbmony and
                                                                                                                                                           passed it out across the UniverS1ty of North Tex.as campus
                                                More .,.                                                                                                   The ne.-.t r,,.'8 years included many struggles and victones
                                                                                                                                                           bef01"0 he t&arned up to found Reach ReCOfds. relaasmg his
                                                                                                                                                           first album at U,e age or 25


                                                                                                                                                           Calling Dallas home L&crae had rem.atn ed conlenl us.ng h,s
                                                                                                                                                           gifts or speaking and rapp,ng while volunteenng at a JUventle
                                                                                                                                                           delenlton center. but the Lord had different plans and he
                                                                                                                                                           soon hegan workmg on his debut albtxn Pouring out a
                                                                                                                                                           genuint• dlscussioo of life issues end a pasS1onale,
                                                                                                                                                           lMlasharned pursuit of Jesus Christ, Lecrae releaood Resf
                                                                                                                                                           Ta/1<. listeners r&sponded by quicl.Jy nobng him as an emcee
                                                                                                                                                           Ula\ meets people ..... here they are by delivering transparent.
                                                                                                                                                           retatable. ar'ld ,mpaclful messages


                                                                                                                                                           As Lecrae continued Lo make his mark in the music industry
                                                                                                                                                           he realized the stage wasn I enough He wanted to see a
                                                                                                                                                           deepi;,r 1ffif)act tn urba-, C::Ulure Tht>rt:1 ne~ded to b e   a
                                                                                                                                                           cullUl'Ally ~evant and blbhcally sohd resource center to help
                                                                                                                                                           tratn the next gAneration. i.o he c:o.founMd Reachl.Jfe
                                                                                                                                                           M1n1stnes in 2005 The non-profit orgarnahon exists to
                                                                                                                                                           partner wi th other organrza bons 1n equipping local leaders
                                                                                                                                                           with culturally retevanl tools and m&Oa fll'OJect8 d ef\igned to
                                                                                                                                                           r.trenglhM commlllilies with the "' ord of God Rsachl1fe is
                                                                                                                                                           Mother Vllal piece in the larger    \is1on or se01ng a reformation
                                                                                                                                                           1n urban cutt\A"e

                                            Sounds Like:
                                                                                                                                                           Sinor, ttum. Lttcrae ha11; rel0;tt;ed the g,ovndbreaking
                                                                                                                                                           elbun Aner the Mus,c Stops and \he first Chnst1an Rap
                                                                                                                                                           album lo l:)V&r sit ,n the No 1 pos1bun CHl Billboard's lop
                                                                                                                                                           Go~el ChMti-Ret>ef LAd hy !he dass1c s tnglA, • Jer;u s
                                                                                                                                                           II   •   .\J        ,   ,     ••    •,       O   I   I   •I


               J'l


http://web.archi ve.org/web/20 l l 09070 l 4535/http:/www.myspace.com :80/lecrae


                                                                                                           EX. 69-5
                                                                                                                                                                                                                              EXHIBIT 22
                                                                                                                                                                                                                              PAGE 1678
   Case
    Case2:15-cv-05642-CAS-JC
         2:15-cv-05642-CAS-JC Document
                               Document486-1
                                         499-12Filed
                                                  Filed
                                                     10/09/19
                                                        11/20/19Page
                                                                  Page
                                                                     103ofof307
                                                                             3 Page
                                                                                PageIDID
                                       #:10818
                                        #:9970
FLAME www.twitter.com/FLAME3l4 I rree Music , Tour Dates, P.. .                                                                                       1 of2



           mv~ amJ                                                                                 Music:   Video   Games      Browse PC!oplc



                  MuSIC     MyPtayllsts   MUSIC Vidoos          Charts    MusteNews       Event,




           Flame Offoal Myspacc page




                                          FLAME www.twitter.com/FLAME314
                                              1
                                           ~A FLAME wwwtwitter.com.'FLAME314 Radt0




                                          Music


              Profile

              Music

              Photos

              Shows

              Blog

              Stream

              Friends

              Comments                            Surrender feat. V.Rose
              Badges
                                          0       341
                                                                                                      3.545 plays


                                                  Move
                                          0 444                                                       1.8 76plays    ~      [!!t

                                          O Tonight feat. J.R.                                        1.552 plays     _     [!!t
                                                  5.00

                                                  PutOn
                                          0       4 :11
                                                                                                      2.041 plays


                                          0       Joyful Noise feat Lecrae & John R
                                                                                                    933.868 plays
                                                  5.25
                                           Total Plays ; 2.314,1861 Plays Today. 68                            See All Featured ""


                                          General Info

                                          Genre : Christian Rap / Gospel/ Hip Hop
                                          Location St. Louis, Please select your region, Un
                                          Profile Views : 1224'222
                                          Last login: 11/2.512011
                                          Member SulCC .U112007
                                          Wcbsrtc ClearSightMusi<: .com
                                          Record Label Clear Sight Music
                                          Type or Label India


                                              More T




            ..,      Open Player




http://web.archive.org/web/20l 201240 J3730/https:/myspace.com/flame3 14


                                                                                          EX. 69-10
                                                                                                                                                EXHIBIT 22
                                                                                                                                                PAGE 1679
